Morton, J.
The rulings asked for were rightly refused, and the instructions that were given were correct.
1. There was no evidence from which the jury could properly infer that, in procuring from Hall the agreement to sell, the *83plaintiff was not acting for himself, and was acting as the agent of the defendant, or as a broker for Hall. The letter sent by the plaintiff to the agent of Hall and the reply were consistent with this view, as well as the plaintiff’s account of what occurred between the defendant and himself in relation to the sale of the property to the defendant. The defendant testified, among other things, that he did not employ the plaintiff. If the plaintiff had an option to purchase the property, and agreed with the defendant to give him the benefit of it for fifteen hundred dollars, and further agreed to assist him in procuring a deed from Hall, and the defendant agreed to give him fifteen hundred dollars on obtaining a deed from Hall, such an agreement constituted a valid and binding contract, and on receiving the deed from Hall the defendant became bound to pay to the plaintiff the fifteen hundred dollars. Whether there was such an agreement was a question of fact for the jury, upon all the evidence. The defendant seems in substance to have admitted that there was an agreement between the plaintiff and himself that he should pay the plaintiff one half the difference between fifteen and eighteen thousand dollars, but says that the plaintiff was acting as broker for Hall, or as agent for himself, and therefore that the arrangement was invalid. But whether the plaintiff was acting in either capacity was, as already observed, a question for the jury. The fact that the plaintiff inserted into the agreement which he prepared for Hall to sign a stipulation that Hall should pay him a broker’s commission of one per cent was evidence bearing on the question whether the plaintiff was acting as broker, but in view of the fact that Hall did not agree to it, and that no commission appears to have been paid to the plaintiff, it would not operate of itself to release the defendant from the agreement which, as the jury must have found, he had made with the plaintiff. The first request, namely, that the plaintiff upon all the evidence was not entitled to recover, was therefore rightly refused.
2. The second request was that the plaintiff could not recover more than a quantum meruit for his services as broker, if he was entitled to recover anything. It is obvious from what has already been said that this request also was rightly refused. It assumed for one thing that the plaintiff had been acting as a broker. Whether he had been so acting or not was one of the *84questions in issue. Again, it disregarded the plaintiff’s claim that there was a special agreement between the defendant and himself, and of which there was evidence for the jury.
3. The third and last request related to the count on a quantum meruit, and was in substance that what the plaintiff would be entitled to recover would be the usual broker’s commission, which upon the evidence in the case was one per cent upon the purchase money. The court instructed the jury on this count that the plaintiff was “ entitled to recover reasonable compensation,” and that that was “the usual fair market value for the services which are rendered.” The court then observed, “If he acted as a broker, I think I do no injustice to either party in saying that the fair, ordinary commission which brokers charge is regarded as a fair compensation for what he should receive.” We think the defendant can have no just ground of complaint as to the manner in which the court left the matter to the jury. Exceptions overruled.